 1 MCGUIREWOODS LLP
     Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
     Suite 1300
 3 San Francisco, CA 94111-3821
 4 Telephone: 415.844.9944
     Facsimile: 415.844.9922
 5
     K. Issac deVyver (pro hac vice)
 6 Karla Johnson (pro hac vice)
     Tower Two-Sixty
 7 260 Forbes Avenue
 8 Suite 1800
   Pittsburgh, PA 15222
 9 Telephone: 412.667.6000
   Facsimile: 412.667.6050
10
     Attorneys for Defendant
11 WELLS FARGO BANK, N.A.
12
13
                                 UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
16
   EDUARDO PEÑA, individually and on behalf     CASE NO: 3:19-cv-04065-JCS MMC
17 of all others similarly situated,             ORDER APPROVING
                                                JOINT STIPULATION TO CONTINUE
18                 Plaintiff,                   CASE MANAGEMENT CONFERENCE

19 vs.                                          Date: January 31, 2020
                                                Time: 10:30 A.M.
20                                              Place: 450 Golden Gate Avenue
     WELLS FARGO BANK, N.A.,
21                                              Complaint Filed: July 16, 2019
                   Defendant.                   FAC Filed: September 27, 2019
22                                              SAC Filed: January 17, 2020
23
24
25
26
27
28

                  JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
 1          Pursuant to Civil Local Rule 6-2, Defendant Wells Fargo Bank, N.A. (“Defendant”)

 2 through counsel, with the agreement of counsel for Plaintiff Eduardo Pena (“Plaintiff”), hereby
 3 stipulate as follows:
 4                                                RECITALS

 5          WHEREAS, the Initial Case Management Conference is currently set for January 31,

 6 2020. (D.E. 48).
 7          WHEREAS, the Parties spent the day on January 29, 2020 mediating the Perez matter also

 8 pending before this Court;
 9          WHEREAS, the Parties are currently engaged in discussions regarding the resolution of

10 this action;
11          WHEREAS, the Parties respectfully request a few weeks to continue discussions of a

12 resolution in the instant action;
13          WHEREAS, the Parties agree to continue the Initial Case Management Conference while

14 the Parties discuss a potential resolution;
15          WHEREAS, good cause exists to continue the Initial Case Management Conference to

16 give the Parties time to discuss settlement and proceed accordingly;
17          WHEREAS, the Parties propose to reset the Initial Case Management Conference to a date

18 that is convenient for the Court.
19                                               STIPULATION

20          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

21 Plaintiff and Defendant through their respective undersigned counsel that:
22          1.      The Initial Case Management Conference will be continued until a date convenient

23 for the Court;
24
25 IT IS SO STIPULATED.
26
27
28
                                                      2
                  JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
 1 DATED: January 29, 2020            MCGUIREWOODS LLP

 2
 3                                    By:           /s/ Jamie D. Wells
                                             Jamie D. Wells
 4                                           Attorneys for Defendant
 5                                           WELLS FARGO BANK, N.A.

 6
     DATED: January 29, 2020             OUTTEN & GOLDEN LLP
 7
 8
 9                                       By:       /s/ Jahan C. Sagafi
                                                Jahan C. Sagafi
10                                              Attorney for Plaintiff
                                                EDUARDO PEÑA
11
12
13
   IT IS SO ORDERED. The Case Management Conference is hereby CONTINUED to
14 March 27, 2020, at 10:30 a.m. A Joint Case Management Statement shall be filed
   no later than March 20, 2020.
15 DATED: January 30             , 2020
16
17
                                            Honorable
                                            H onorrable Maxine M.
                                              on                 M Chesney
18                                          United
                                            Uniiteed States Senior District Judge
19
20
21
22
23
24
25
26
27
28
                                               3
               JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
